Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action for the serial number 16/524,658, SECURING DEVICE FOR LARGE SCALE COVER SYSTEMS, filed on 7/29/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, “cover portion” is indefinite because it refers to non-elected invention species II and it should be deleted for clarification.
Claim 1, line 3, “exactly three side walls” is indefinite because the drawings in applicant’s invention show more than three sides (see diagram below in this office action). 
Claims 2-8 and 10-20 are rejected as depending on rejected claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-12 and 16-20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by US Patent Application Publication # 2013/0213846 to Hendrickson et al.
Hendrickson et al. teaches a system comprising a polymeric shell (section 0056) including a receptacle portion (2) and an optional cover portion (16).  The receptacle portion is being formed of a base portion (located on the bottom of receptacle portion) and one or more walls (4, 8).  The shell includes at least one opening (located inside of element 18, 22).  The opening is adapted to receive a material capable of flowing and optionally curing to form a filled receptacle portion (see abstract).  The filled receptacle portion forming a solid weight (see abstract). The receptacle portion includes at least one end wall (12) and at least one side wall (8).  The at least one opening is located in the at least one end wall.  The material capable of flowing cures and solidifies over time to form the solid weight (cement, section 0057).  The solid weight is used to secure a covering device (plastic tarp 0073) while the polymeric shell surrounds the solid weight.  The solid weight is formed by sand (section 0057).  The cover portion is a cap that engages the receptacle portion is a snap on (section 0057).  The covering device is a tarp (section 0073).  The system includes a concrete material (section 0089).  The polymeric shell includes one indentation (26).  The polymeric shell is recyclable/ re-usable (section 0008).  The . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Henderickson et al.
Hendrickson et al. taches the polymeric shell but fails to teach the polymeric shell is cut and removed from the solid weight.  Since Hendrickson et al.’s shell is made of plastic which has the ability of being break away from the solid structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removed the polymeric shell from the solid weight to provide designer’s preference for the appearance of cement rather than the polymeric material.
	
Claims 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Henderickson et al. in view of US Patent # 7,731,133 to Kochanski.

Hendrickson teaches the polymeric shell but fails to teach the polymeric shell is a thermoplastic material, rubber and polystyrene.  Kochanski teaches the shell comprises thermoplastic material, rubber and polystyrene.  (column 3, lines 59-67 and column 4, lines 1-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendrickson’s shell with thermoplastic material, rubber and polystyrene as taught by Kochanski to provide “many different types of material or combinations thereof that can readily be formed into shaped objects provided that the components selected are consistent with the intended mechanical operation of a hold down device of the invention” (column 3, lines 59-67 in Kochanski’s invention). 
	 

Response to Arguments
Applicant's arguments filed 6/25/21 have been fully considered but they are not persuasive. 
The applicant argues Hendrickson et al. fails to teach the securing device with exactly three side walls.  The examiner disagrees with the applicant because the drawings in applicant’s show there are four side walls (see diagram below).  Henderickson et al.’s invention show at least four side walls. 

    PNG
    media_image1.png
    819
    1156
    media_image1.png
    Greyscale

The applicant argues Hendrickson uses cement material but fails to teach concrete.  The examiner disagrees with the applicant because concrete is formed and hardened by cement and water.  Placing the securing system outside with leaving the opening uncover during the rain will harden the cement thus forming the concrete. See definition of concrete from Wikipedia online : Concrete is a composite material composed of fine and coarse aggregate bonded together with a fluid cement (cement paste) that hardens (cures) over time. In the past, lime based cement binders, such as lime putty, were often used but sometimes with other hydraulic cements, such as a calcium aluminate cement or with Portland cement to form Portland cement concrete (named for its visual resemblance to Portland stone).[2][3] Many other non-cementitious types of concrete exist with other methods of binding aggregate together, including asphalt concrete with a bitumen binder, which is frequently used for road surfaces, and polymer concretes that use polymers as a binder. Concrete is [4] When aggregate is mixed with dry Portland cement and water, the mixture forms a fluid slurry that is easily poured and molded into shape. The cement reacts with the water and other ingredients to form a hard matrix that binds the materials together into a durable stone-like material that has many uses.[5] Often, additives (such as pozzolans or superplasticizers) are included in the mixture to improve the physical properties of the wet mix or the finished material. Most concrete is poured with reinforcing materials (such as rebar) embedded to provide tensile strength, yielding reinforced concrete.
	The applicant argues regarding claim 5, once Hindrickson et al.’s shell is being cut and removed from the solid weight, it will ruin Hindrickson’s invention with interlocking with other shell for the intended purpose.  The examiner disagrees with the applicant because Hindrickson et al.’s invention is not limited to building wall, it is designed for “transporting liquid, granular or other small regularly shaped material relatively easy to empty via pouring.” (section 0007).  Damaging the shell would not ruin Hindrickson’s invention because it is not limited to building wall. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Henderickson and Kochanski teach analogous art with a block used as a weight for holding down.  Modifying Henderickson’s material with Kochanski’s UV resistant material, thermoplastic material, rubber and polystyrene will not ruin Henderickson’s invention. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALFRED J. WUJCIAK
Examiner
Art Unit 3632

/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        8/18/21